Beck, J.
1. Where a criminal recognizance was forfeited at one term, and a scire facias was issued and made returnable to a later term and was duly served before that term, and when at the term to which it was returnable the case against the principal was called, and upon his failure to appear forfeiture absolute was taken, such forfeiture was not premature.
2. The fact that the ease was not entered upon any calendar, and that upon the appearance day of the term (which, in the civil division of the court, was subsequent to the day upon which the forfeiture was had) the ease was not marked in default, does not affect the ruling just stated. Procedure in the matter of. forfeiting criminal recognizances is controlled by the law contained in sections 960, 961, and 962 of the Penal Code; and the law which controls procedure in other civil suits, contained in sections 5653, 5654, and 5655 of the Civil Code, is not applicable to the forfeiture of a criminal bond.

Judgment affirmed.


All the Justices concur.